Citation Nr: 0929129	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for scars, multiple residuals of fragment wounds, 
right calf.  

2.  Entitlement to a disability rating in excess of 10 
percent for scar, residual of fragment wound, right leg, 
popliteal fossa.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of fragment wound, right leg, with 
retained foreign bodies.  

4.  Entitlement to a disability rating in excess of 10 
percent for right ankle arthralgia.  

5.  Entitlement to a compensable rating for a scar, residual 
of a fragment wound, left foot.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking increased disability ratings for 
residuals of a fragment wound in both legs, including scars 
and retained foreign bodies, as well as an increased rating 
for right ankle arthralgia.  At VA's request, he submitted a 
Form 21-4142 in September 2004, giving consent and 
authorization for his private medical records to be released 
to VA.  In addition, a completed authorization for release of 
Kaiser Permanente treatment records, as required by Kaiser, 
was received at the RO in December 2004.  The RO did not 
request these records from Kaiser; rather, in the March 2005 
rating decision, the Veteran was informed that VA had 
"enough evidence" to rate his claim, and he was invited to 
submit the private treatment records himself if he disagreed.  
The Veteran's claims were then denied.  

VA has a duty to assist a claimant in substantiating his 
claim, which includes reasonable efforts to secure any 
identified private medical records relevant to the appeal.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this 
case, VA informed the Veteran that it would request his 
private medical records on his behalf, and the Veteran 
provided sufficient information and authorization for the 
records to be located.  VA may not deny the claims without 
attempting to obtain and evaluate this additional evidence 
which may be favorable to the Veteran.  A remand is therefore 
required to request the private medical records.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and advise him that the 
authorization form to release his Kaiser 
Permanent records, which he provided to the RO 
in December 2004, has expired.  Provide the 
Veteran with a new authorization form as 
required by Kaiser and ask him to complete and 
return it to the AMC/RO.  The Veteran should be 
asked to identify any additional private 
treatment records that may be available and to 
complete release authorizations for such 
evidence as appropriate.  Thereafter, the 
AMC/RO should make reasonable efforts to obtain 
private treatment records identified by the 
Veteran.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the AMC/RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  The case should then 
be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




